Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 10/29/2021.
Claims 1-20 remain pending, where claims 1 and 11 are independent. 
The rejection under double patenting has been withdrawn because the approved terminal disclaimer overcomes the rejection.
The claim rejection under 112 has been withdrawn because the arguments and amended claims overcome the rejections.

Examiner’s Amendment/comments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment does not overcome the double patenting rejection. Examiner proposed to submit the terminal disclaimer to overcome the double patenting issue. 
Authorization for this examiner’s amendment/comments was given in an interview with Adrian A. Sanchez (Reg. No. 75,159) on 01/03/2022.
	The application has been amended as follows:


Allowable Subject Matter
Claims 1-20 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 10/29/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). The terminal disclaimer filed on 01/07/2022 has been reviewed, accepted and recorded. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119